DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of limitations “plurality of primary centroids containing M×K primary centroids, M≥1, K>1, and said seeded clustering comprising: generating a superset of M×K mutually-distinct seed vectors of primary descriptors of said plurality of primary centroids: for each of M sets of K seed vectors, segmenting said plurality of objects into respective K clusters and determining corresponding K primary centroids according to a process of K-means clustering; and storing resulting superset of M×K primary centroids”, which are not found in the cited prior art.  The closest possible prior art in this case is SCHUETZE et al (US 2003/0074369 A1), which teaches A system and method for browsing, retrieving, and recommending information from a collection uses multi-modal features of the documents in the collection, as well as an analysis of users' prior browsing and retrieval behavior. The system and method are premised on various disclosed methods for quantitatively representing documents in a document collection as vectors in multi-dimensional vector spaces, quantitatively determining similarity between documents, and clustering documents according to those similarities. The system and method also rely on methods for quantitatively representing users in a user population, quantitatively determining similarity between users, clustering users according to those similarities, and visually representing clusters of users by analogy to clusters of documents.
Claims 2-7, 10, and 11 depend from claim 1 and are allowable for the same reasons as set forth above.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 12 is the inclusion of limitations “wherein said seeded clustering comprises: acquiring a set of K seed vectors and associating each seed vector with one of clusters, K>1; executing an angular K-means clustering process to determine K centroids of K clusters; inserting said K centroids in a superset of centroids forming said plurality of primary centroids; and repeating said acquiring, executing, 
Claims 13-16 depend from claim 12 and are allowable for the same reasons as set forth above.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 17 is the inclusion of limitations “wherein execution of said first module causes said processor to: generate M sets of K seed vectors of primary descriptors of said plurality of primary centroids, M≥1, K>1: for each of the M sets of K seed vectors, segment said plurality of objects into respective K clusters and determine corresponding K primary centroids according to a K-means clustering process; determine said plurality of primary centroids as the union of M sets of K primary centroids thus determined”, which are not found in the cited prior art.  The closest possible prior art in this case is SCHUETZE et al (US 2003/0074369 A1), which teaches A system and method for browsing, retrieving, and recommending information from a collection uses multi-modal features of the documents in the collection, as well as an analysis of users' prior browsing and retrieval behavior. The system and method are premised on various disclosed methods for quantitatively representing documents in a document collection as vectors in multi-dimensional vector spaces, quantitatively determining similarity between documents, and clustering documents according to those similarities. The system and method also rely on methods for quantitatively representing users in a user population, quantitatively determining similarity between users, clustering users according to those similarities, and visually representing clusters of users by analogy to clusters of documents.
Claim 19 depends from claim 17 and is allowable for the same reasons as set forth above.
The primary reason for the allowance of claim 20 is the inclusion of limitations “implement a K-means clustering process based on a predefined number K of clusters and corresponding seed vectors of primary descriptors, K>1; and execute said K-means clustering process M times to produce said plurality of vectors of primary descriptors, M>1; a second module for clustering said plurality of primary centroids according to said plurality of vectors of primary descriptors and a second affinity measure, based on specified values of density parameters {π, R}, where π is a specified minimum number of primary centroids within a hypersphere of radius R, to produce a set of secondary centroids; and a third module for associating each object of said plurality of objects with one of said secondary centroids to produce a respective set of secondary clusters and determining a respective Global Affinity Index; a parameter generator; configured to: acquire for said each apparatus: respective values of K, M, R and π; and M×K seed vectors of primary descriptors; direct said respective values of K and M, and M×K seed vectors, to a respective first module: and direct said respective values of R and π to a respective second module; and a selector of a set of secondary clusters of highest Global Affinity Index”, which are not found in the cited prior art.  The closest possible prior art in this case is SCHUETZE et al (US 2003/0074369 A1), which teaches A system and method for browsing, retrieving, and recommending information from a collection uses multi-modal features of the documents in the collection, as well as an analysis of users' prior browsing and retrieval behavior. The system and method are premised on various disclosed methods for quantitatively representing documents in a document collection as vectors in multi-dimensional vector spaces, quantitatively determining similarity between documents, and clustering documents according to those similarities. The system and method also rely on methods for quantitatively representing users in a user population, quantitatively determining similarity between users, clustering users according to those similarities, and visually representing clusters of users by analogy to clusters of documents.
Claims 23-28 depend from claim 20 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161